Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-22 on 9/16/19 is acknowledged.  Claims 1-22 are pending and are under examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/1/21 and 4/4/22 was acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achrol et al. (“Achrol,” US Pub. No. 2011/0020459, cited in IDS).
As to claim 1, Achrol teaches a method of segregating cellular particles from a tissue sample comprising: (i) homogenizing the tissue sample to provide a homogenized sample (e.g., [0023] et seq.); and (ii) sorting cellular particles in the homogenized tissue sample by size into at least a first cellular particle population and a second cellular particle population (e.g., [0037] et seq.).
As to claims 2 and 4, see e.g., [0023] et seq.
As to claim 7, see e.g., [0022] et seq.
As to claim 8, see e.g., [0034] et seq.
As to claim 10, Achrol does not teach the step of staining. 
As to claim 11, see e.g., [0024] et seq., and fig. 2. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Achrol in view of Ravkin et al. (“Ravkin,” US Pub. No. 2003/0059764). 
See Achrol above. 
As to claim 3, Achrol does not specifically teach the cellular particles include cell nuclei.  However, Achrol teaches the step of mixing with a tagging agent solution preferably includes allowing tagging agents to bind to at least one type of intracellular particle, such as proteins, organelles, in [0034].  Ravkin teaches in e.g,. [0103], examples of biological materials derived from cells may include extracts, lysates, fractions, and organelles, among others. Organelles may include nuclei.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include cellular particles with cell nuclei because Achrol recognizes utilizing organelles, which include cell nuclei, and it would be beneficial to include a method that allows tagging agents to selectively bind to either one of or both external cell or other particle receptors (i.e. extracellular portions of membrane-bound particles) and internal (i.e. intracellular) particles of interest, such that the step of sorting the sample particles may additionally and/or alternatively be based on extracellular and/or intracellular characteristics of the sample particles (e.g., [0034] of Achrol). 
As to claim 9, Achrol does not specifically teach the tissue sample is derived from a sample embedded in paraffin.  Ravkin teaches tissue sections may be produced from fixed tissue that has been embedded in a solidifying material such as paraffin or a synthetic resin (e.g., [0272]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to embed the tissue samples in paraffin because it provides an economically well known technique to analyze the tissue samples.  
Claims 5-6, 12-15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Achrol in view of Lee et al. (“Lee,” All-in-One Centrifugal Microfluidic Device for Size-Selective Circulating Tumor Cell Isolation with High Purity, 2014, cited in IDS). 
See Achrol above. 
As to claim 5, Achrol does not specifically teach the average diameter of the tumor cells.  Lee teaches on p. 11355, histograms in Figure 5. showing the size distribution of CTCs isolated from (a) lung cancer patients (purple, solid) and the NCI-H460 cell line (hatched) and (b) gastric cancer patients (orange, solid) and AGS cancer cell line (hatched).  For both lung cancer and gastric cancer patients, the size of the cells ranged from 6 to 22 μm, and the median size of the CTCs from cancer patients was larger than that of the cancer cell lines.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to know the diameter of the tumor cells to determine the proper pore size of the filtration device to separate the CTCs based on their size.  
As to claim 6, see p. 11349 of Lee.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to obtain the tumor cells from a solid tumor because the tumor cells derived from the solid tumor, the circulating tumor cells (CTCs) can serve as excellent diagnostic tools and prognostic markers (e.g., p. 11349 of Lee). 
As to claim 12, see claims 1, 5 and 11 above.  
As to claim 13, Achrol does not specifically teach the claimed microfluidic type.  Lee teaches a centrifugal-force-based size selective CTC detection system on p. 11351.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize this alternative type of device because it can offer more efficient fluid control (e.g., p. 11351 of Lee). 
As to claim 14, Achrol and Lee do not require staining of the cells prior to sorting. Achrol does not teach staining, and see p. 11352 of Lee. 
As to claim 15, see e.g., [0023] et seq. of Achrol. 
As to claims 21 and 22, see e.g., p. 11321 of Lee.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the normal cells because it would be beneficial to confirm the effectiveness of the operation conditions of the microfluidic device (e.g., p. 11353 of Lee). 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Achrol in view of Lee, as applied to claim 12 above, and further in view of Ravkin. 
See Achrol, Lee and Ravkin above. 
As to claim 16, Achrol does not specifically teach sequencing the cellular populations.  Ravkin teaches in e.g., [0321] et seq., sequencing cellular populations.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to sequence cellular populations because it would be beneficial to determine expression patterns of the receptors or other molecules of interest (e.g., [0321] of Ravkin). 
As to claims 17 and 18, Achrol does not specifically teach the claimed amounts.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to discover the optimum or workable ranges by routine experimentation because the claimed amount is a result-effective variable.
As to claims 19 and 20, Achrol does not specifically teach amplification cycles.  Ravkin teaches amplification, and next-generation sequencing in e.g., [0162] et seq.  As to the plurality of amplifications, it has been held that mere duplication has no patentable significance unless new and unexpected result is produced.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include amplification cycles to analyze specific genes (e.g., [0162] of Ravkin). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



6/18/2022